United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                      June 26, 2012

                                         Before

                           FRANK H. EASTERBROOK, Chief Judge

                           JOHN DANIEL TINDER, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge


CRAIG MILLER and NANCY MILLER,                    Appeals from the United States District
     Plaintiffs-Appellees,                        Court for the Eastern District of Wisconsin.

Nos. 11-1232 & 11-1738     v.                     No. 06-C-1021

SAFECO INSURANCE COMPANY                          William E. Callahan, Jr., Magistrate Judge.
OF AMERICA,
     Defendant-Appellant.


                                       ORDER

       The slip opinion issued in the above-entitled cause on June 25, 2012, is amended as
follows:

             On page 1, and for each page heading thereafter, the appellate
             case numbers should be reflected as “Nos. 11-1232 & 11-1738".